DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 8 September 2021 has been entered. Claim(s) 1-10, 14-16 and 18 remain pending in this application. Claim(s) 11-13 and 17 have been cancelled.  
The amendment to Claims 15 and 16 have overcome the claim objections set forth in the office action mailed 21 June 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bellomi (U.S. Pre-grant Publication 2017/0122258), hereinafter Bellomi, in view of Hoffman (U.S. Pre-grant Publication 2009/0145581), hereinafter Hoffman.

Regarding Independent Claim 1 and Claim 15, Bellomi teaches a rocket engine (Paragraph 0002 – the system is an engine used for a spacecraft/rocket) having a thrust chamber (Figure 1) bounded by a casing construction (4, 7 and 14 – Figure 1 – the casing construction surrounds the chamber, 8) with a thrust chamber longitudinal axis (3), wherein the casing construction includes at least one cooling channel (14) in fluidic connection with a source of a cooling medium (Paragraph 0040 – the channel, 14, guides a cooling medium therefore it is in fluid connection with the cooling medium), 
wherein the cooling channel is traversed by a plurality of bridge elements (22) around which the cooling medium flows (Figure 1- Paragraph 0043 – the bride elements, 22, are located in the channel, 14, and perturb the flow of the cooling medium therefore the cooling medium flows around the bridge elements) and which each extend only over a part of the length of the cooling channel measured along the chamber longitudinal axis (Figure 1 – each of the bridge elements extend only a small distance of the cooling channel), and which connect two casing wall pieces (12 and 13), bounding the cooling channel on the inside and on the outside of the casing construction, to one another (Figure 1 – the casing walls, 12 and 13, bound the cooling channel, 14, and are connected to one another by the bridge elements), 
wherein the two casing wall pieces are formed of annular wall parts arranged concentrically within one another (Figure 1 – the two casing walls, 12 and 13, are concentric about the axis, 3, and are annular) and separated from one another by a radial annular space (Figure 1 – the walls, 12 and 13 are separated by the radial space created by the cooling channel, 14), 
wherein at least a partial number of the bridge elements, when viewed in the sectional area, are oriented with their web longitudinal direction at an acute angle obliquely with respect to the thrust chamber longitudinal axis (Figures 1-6 and 8a and 8b – Paragraphs 0048, 0051 and 0057 – at least figures 5, 6 and 8a and 8b show bridges, 22, that are arranged at different angles with regards to the flow of the cooling medium and therefore with respect to the chamber longitudinal axis, where they at oblique angles, specifically Figure 6 shows the bridges, 22, at oblique angles to the chamber longitudinal axis which would run left to right as shown by the curvature of the end wall, 12 and 13; further since the angle of the bridges are not perpendicular then they will necessarily have acute angles; even further the shapes of the bridges shown in Figures 8a and 8b show airfoil shapes which are curved shapes that are oriented at acute angles in order to use the airfoil shape to direct the flow).
Bellomi further teaches that the bridge elements act as part of a heat exchanger (Paragraph 0021) and may have differing orientations and geometries (Paragraph 0048, Lines 7-13 and Lines 27 -31 and Paragraph 0057).
Bellomi does not explicitly teach (Claim 1) wherein at least a partial number of the bridge elements are implemented as bridge webs which are longer than they are wide when viewed in a sectional area oriented along the casing wall pieces; wherein at least a partial number of the bridge webs, when viewed in the sectional area, are oriented with their web longitudinal direction parallel to the thrust chamber longitudinal axis and respectively have a first length measured in parallel to the thrust chamber longitudinal axis as well as a first width measured perpendicularly to the thrust chamber longitudinal axis, the first length being larger than the first width; a partial number of the bridge webs, when viewed in the sectional area, oriented with their web longitudinal direction at an acute angle obliquely with the thrust chamber longitudinal axis and respectively with a second length measured in parallel to the thrust chamber longitudinal axis as well as a second width measured perpendicularly to the thrust chamber longitudinal axis, the second length being larger than the second width; (Claim 15) wherein edges of the bridge webs arranged upstream or downstream relative to the main flow direction of the cooling medium, when viewed in the axial longitudinal section through the thrust chamber longitudinal axis, run perpendicularly to surfaces of the casing wall pieces bordering on the cooling channel.
However, Hoffman teaches a heat exchanger structure (Figure 21 - Abstract, Line 1- the system is for a heat sink which is a heat exchange structure) with (Claim 1) bridge elements (137 – the fins are protrusions similar to the bridges of Bellomi) between two annular walls (136 and 139) wherein at least a partial number of the bridge elements are implemented as bridge webs which are longer than they are wide when viewed in a sectional area oriented along the casing wall pieces (Figure 21 – bridge elements, 137, on the left end and right end of the wall, 136, are two groups of bridge elements that have cross sectional geometries along the wall, 136, that are longer in the coolant flow direction, 141, than they are wide, which is perpendicular to the flow direction and thus the two groups of bridge elements are bridge webs), 
wherein at least a partial number of the bridge webs, when viewed in the sectional area, are oriented with their web longitudinal direction parallel to the chamber longitudinal axis (Figure 21 – the bridge webs, 137, on the left side of the wall, 136, are oriented such that their web longitudinal direction, along the length in the flow direction, 141, is parallel to a chamber longitudinal axis, which runs parallel to the flow in the chamber, 140) and respectively have a first length measured in parallel to the chamber longitudinal axis (Figure 21 – the group of bridge webs on the left of the wall, 136, have a first length in the direction of the flow, 141, which is parallel to the chamber longitudinal axis) as well as a first width Figure 21 – the group of bridge webs on the left of the wall, 136, have a width, which is perpendicular to the direction of the flow, 141, which is a chamber longitudinal axis), the first length being larger than the first width (Figure 21 – the first length is larger than the first width);
wherein at least a partial number of the bridge webs (Figure 21 – the bridge webs on the right of the wall, 136, are a second partial number of bridge webs), when viewed in the sectional area, are oriented with their web longitudinal direction at an acute angle obliquely with respect to the chamber longitudinal axis (Figure 21 – Paragraph 0124, Lines 10-15 – the bridge webs may have an acute angle with respect to the chamber longitudinal axis) and respectively have a second length measured in parallel to the thrust chamber longitudinal axis (Figure 21 – the group of bridge webs on the right of the wall, 136, have a second length in the direction of the flow, 141, which is parallel to the chamber longitudinal axis) as well as a second width measured perpendicularly to the thrust chamber longitudinal axis (Figure 21 – the group of bridge webs on the right of the wall, 136, have a second width, which is perpendicular to the direction of the flow, 141, which is a chamber longitudinal axis), the second length being larger than the second width (Figure 21 – the second length is larger than the second width); 
(Claim 15) wherein edges of the bridge webs arranged upstream or downstream relative to the main flow direction of the cooling medium, when viewed in the axial longitudinal section through the chamber longitudinal axis, run perpendicularly to surfaces of the casing wall pieces bordering on the cooling channel (Figures 16D, 16E and 21 – the leading and trailing edges of the bridge elements, 137, which are the edges of the bridge webs upstream and downstream relative to the flow direction, 114, are perpendicular to the surfaces of the casing wall pieces, 136).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bellomi by making (Claim 1) at least a partial number of bridge elements being implemented as bridge webs which are longer than they are wide when viewed in a sectional area oriented along the casing wall pieces, wherein at least a partial number of the bridge webs, when viewed in the sectional area, are oriented with their web longitudinal direction parallel to the thrust chamber longitudinal axis and respectively have a first length measured in parallel to the thrust chamber longitudinal axis as well as a first width measured perpendicularly to the thrust chamber longitudinal axis, the first length being larger than the first width; and by making a partial number of the bridge elements of Bellomi that are at an acute angle bridge webs thereby making at least a partial number of the bridge webs, when viewed in the sectional area, oriented with their web longitudinal direction at an acute angle obliquely with the thrust chamber longitudinal axis and respectively having a second length measured in parallel to the thrust chamber longitudinal axis as well as a second width measured perpendicularly to the thrust chamber longitudinal axis, the second length being larger than the second width; (Claim 15) the edges of the bridge webs arranged upstream or downstream relative to the flow direction, when viewed in the axial longitudinal section through the chamber longitudinal axis, run perpendicularly to surfaces of the casing wall pieces bordering on the cooling channel, as taught by Hoffman, since the chamber longitudinal axis is similar to the thrust chamber longitudinal axis of Bellomi, in order to provide structures that are optimally shaped in Hoffman – Paragraph 0042) and delivers optimized cooling efficiency per the local physical properties of the coolant media (Hoffman – Paragraph 0044).

Regarding Claim 2, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are arranged with, referring to a circumferential direction of the thrust chamber, mutual angular offset in the cooling channel (Figures 2 and 6 – Paragraph 0048, Lines 18-27 and Paragraphs 0051 and 0057 – the bridges may be set at mutual angular offsets as shown in Figures 2 and 6).

Regarding Claim 3, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are arranged with, referring to the chamber longitudinal axis, mutual longitudinal offset in the cooling channel (Figure 1 - Paragraphs 0051 and 0057 – the bridges, 22, may be longitudinally offset along the longitudinal axis as shown in Figure 1).

Regarding Claims 4 and 5, Bellomi in view of Hoffman teach the invention as claimed and discussed above.
Bellomi in view of Hoffman do not explicitly teach wherein each bridge element has, in the flow direction of the cooling medium in the cooling channel, an extent which is not more Claim 4) or not more than 1% (Claim 5) of the length of the cooling channel measured in the flow direction.
However, Bellomi teaches the size, geometry and orientation may be changed to obtain a given turbulence of the cooling fluid, a desired heat exchanger surface, provide stability to the casing (Paragraph 0051) and to obtain a desired detachment of the fluid on the bridge (Paragraph 0057). Therefore length of each bridge element in the flow direction, which is part of the geometry of the bridge element, is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is obtaining a desired turbulence of the cooling fluid, a desired heat exchanger surface, a desired stability to the casing and a desired detachment of fluid from the bridge element.  
Therefore since the general conditions of the claim, i.e. that bridge elements are provided in a cooling channel, were taught in the prior art by Bellomi in view of Hoffman, it is not inventive to discover the optimum size/geometry/orientation and therefore the extent along the flow direction of the cooling medium by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have the size/geometry/orientation of the bridge such that its extent along the flow direction of the cooling medium to be not more than 20% (Claim 4) or not more than 1% (Claim 5) of the length of the cooling channel measured in the flow direction in order to provide a desired flow turbulence, heat exchange surface, structural stability and detachment of the fluid from the bridge.

Regarding Claims 6, 7 and 8, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein cooling channel extends over the entire annular circumference (Figures 1 and 2 – the cooling channel, 14, is shown to be symmetrical about the axis, 3, and therefore extends over the entire annular circumference, which includes an angular width of at least 180o (Claim 6) and at least 30o(Claim 7)).

Regarding Claim 9, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are at least one of different shape or of different sizes (Figures 2 and 6 – Paragraph 0048, Lines 7-13 – the bridge elements may have differing dimensions/sizes or geometries/shapes).

Regarding Claim 10, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are of the same shape and of the same size (Figures 2 and 6 – Paragraph 0048, Lines 7-13 – the bridge elements may have the same dimensions/sizes or geometries/shapes).

Regarding Claim 14, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge webs, when viewed in the sectional area, have one of a rectilinear web shape (Paragraph 0048, Lines 16-18 – the bridges may have a rectangular cross-section, which is a rectilinear web shape), a curved web shape (Figures 8a and 8b – the bridges may have a curved web shape as shown in the figures), or a kinking web shape (This limitation is listed as an alternative and therefore is not required as other alternative have been taught).

Regarding Claim 18, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are produced with the two casing wall pieces in one piece continuously without joints (Paragraph 0053 – the walls and the bridge elements are made by additive manufacturing as one piece and therefore are without joints).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bellomi in view of Hoffman as applied to claim 1 above, and further in view of Tibbott (U.S. Pre-grant Publication 2008/0063524), hereinafter Tibbott.

Regarding Claim 16, Bellomi in view of Hoffman teach the invention as claimed and discussed above.
Bellomi in view of Hoffman does not explicitly teach wherein the bridge webs have a trapezium-shaped cross-section in the axial longitudinal section through the thrust chamber longitudinal axis.
However, in a related field of endeavor Tibbott teaches cooling features/bridge elements (Figure 8d, Element 55) between to casing walls (Figure 8d, Elements 32 and 33) wherein the features have a trapezium-shaped cross-section (Figure 8d – the cross-section of the feature/bridging element, 55, has a trapezium-shaped cross-section).
Tibbott – Paragraph 0054).

Response to Arguments
Applicant's arguments filed 8 September 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Hoffman is non-analogous art it is respectfully pointed out that Applicant narrowly construes the field of endeavor of Hoffman to only cooling of electronic components. However, Hoffman states in Paragraph 0002 the invention of Hoffman relates to electronic components AND “other objects whereas such methods and apparatuses involve heat transfer, such as the removal, absorption and/or dissipation of heat.” Thus Hoffman’s field of endeavor extends to the general area of heat exchanger devices.  Further it is pointed out that as claimed by the Applicant in at least Claim 1, Line 3, the term “cooling channel” implies the structure of a type of heat exchanger.  Even further Bellomi teaches in Paragraph 0007 that the channels are part of a cooling circuit.  Therefore since the claimed invention is directed towards the efficient cooling of the thrust chamber walls, as recited in Paragraph 0005, which would be a type of heat exchanger, and Hoffman is directed towards objects that involve heat transfer, it would be acceptable to use the teachings from Hoffman to modify the cooling channels/heat exchanger of Bellomi.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument in regards to temperature and size of Hoffman does not take into account the combination with Bellomi.  For example Bellomi, already teaches the basic structure of the bridge elements with teachings from Hoffman modifying the geometric shape and relative sizes and orientation of the bridge elements.  Therefore Hoffman is not relied upon for added structures but for modifying existing structures.  Therefore since Bellomi teaches the structure already being present in the cooling channels, Applicant’s argument about one example of Hoffman, i.e. lower temperature and relative size, does not take into account the combination of Bellomi and Hoffman.  Even further while Hoffman provides an example of a specific structure Hoffman acknowledges different applications, in Paragraph 0134, and sizes, Paragraph 0136, that are usable with the discussed teachings.  Therefore the combination is proper.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Hoffman no teaching a temperature of greater than 3000oC or a specific size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
o or greater up to 90 but does not address the range also including 0-45 degrees.  The range of 0-45 degrees would teach the limitation as claimed of acute angle at an oblique with the longitudinal axis.  The fact that the range also includes values that are outside of the implied range does not affect the ability of the teachings of Hoffman from being applicable to the claimed invention.  Therefore Hoffman does teach the claimed limitations and the combination Bellomi and Hoffman is proper.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741